DETAILED ACTION

EXAMINER’S AMENDMENT
(Note attorney agreed to amend claim 1)
1.        The application has been amended as follows: 
Regarding claim 1 (current amended) An apparatus for parallel optical coherence tomographic funduscope, comprising: an illumination arm; a processing unit; and a retina imaging interferometer comprising a sample arm, a reference arm, a detection arm and a blocking unit to block unwanted back reflections from optical 10elements and eye, wherein the illumination arm includes a light source used for emitting incident lights; the processing unit is used for processing raw images from the retina imaging interferometer to obtain fundus images; the retina imaging interferometer is used for acquiring the raw images by a 15camera in the detection arm, based on (i) the interference when a reference light reflected from a reference mirror in the reference arm meets a sample light backscattered from a slice of the retina at a given depth in the sample arm and (ii) the sample light backscattered from a slice of the retina at a given depth in the sample arm;  20the illumination and the reference arms are located in a first light path, the sample and the detection arms are located in a second light path, wherein the first light path and the second light path have at least one intersection, and the blocking unit comprises a detection pupil located in the second light path to block unwanted back reflections from optical elements and eye, wherein the 25detection pupil is conjugated with eye pupil.

Oath/Declaration
2.	Oath and declaration filed on 11/20/2019 is accepted.

Allowable Subject Matter
3.    Claims 1-20 are allowed.
4.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1  ,which include, an apparatus for parallel optical coherence tomographic funduscope,  having  an illumination arm; a processing unit; and a retina imaging interferometer comprising a sample arm, a reference arm, a detection arm and a blocking unit to block unwanted back reflections from optical 10elements and eye and  the illumination arm includes a light source used for emitting incident lights; the processing unit is used for processing raw images from the retina imaging interferometer to obtain fundus images; the retina imaging interferometer is used for acquiring the raw images by a 15camera in the detection arm, based on (i) the interference when a reference light reflected from a reference mirror in the reference arm meets a sample light backscattered from a slice of the retina at a given depth in the sample arm and  (ii) the sample light backscattered from a slice of the retina at a given depth in the sample arm;  20the illumination and the reference arms are located in a first light path, the sample and the detection arms are located in a second light path, wherein the first light path and the second light path have at least one intersection, and the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horn et al (8,427654 B2) discloses (refer to figure 1) OCT system 20 includes a low coherence light source 101 and fiber based interferometer 100 and sample arm fiber 112 and reference arm fiber 113 and photodetector 132  and scanning galvanometer 116 and mirror 151  and dichroic beam splitter 160 and Straub et al (9,372,067 B2) discloses a spectral domain optical coherence tomography system  and first and second imaging system and share the common portion of an optical path. Straub et al (9,372,067 B2) discloses an optical coherence tomography device is discloses for improved imaging and reduced levels of speckle in the images generated by the device are obtained by forming a B-scan from A plurality scans and each resolution cell of B scan is generated of compounding of a subset of A scan and Wang et al (2015/0085294 A1) discloses apparatus and methods for detecting optical components and their misalignment in optical tomographic system. None of the prior art alone or in a combination fails to disclose an apparatus for parallel optical coherence tomographic funduscope, having an illumination arm; a processing unit a detection arm and a blocking unit to block unwanted back reflections from optical 10elements and eye and the illumination arm includes a light source used for emitting incident lights; the processing unit is used for processing raw images from the retina imaging interferometer to obtain fundus images.

Conclusion
5.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MOHAMMED A HASAN/           Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/21/2021